                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

PARNELL MAY                                                                            PLAINTIFF

v.                                  4:18CV00681-JM-JTK

PULASKI COUNTY REGIONAL DETENTION FACILITY, et al.                              DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice.    The relief sought is denied.

       IT IS SO ORDERED this 16th day of September, 2019.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
